DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2-21 are pending.
Claim Objections
Claim 16 is objected to because of the following informalities: The following changes need to be made to correct grammatical issues and to avoid potential 112 issues within the claim:
On the penultimate line of claim 16, change “a second” to --the second--.
On the last line of claim 16, replace “; and” with a period.
Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2 and 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 11,316,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-12 and 16 of ‘491 substantially recite all of the limitations in claims 2 and 5-21 of the instant application including the RF interdigitated filter being implemented in a shunt configuration wherein the input node or the output is connected to ground. The claims have been rejected under an “anticipatory type” analysis rejection.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 2-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruile et al. US Patent 5,621,364.
As per claims 2-6 and 15, Ruile et al. discloses in Fig. 5 a RF interdigitated RF filter (e.g. surface acoustic wave resonator therein) comprising:
as per claim 2, a plurality of input fingers (top Annotated Fig. 5 below, strip elements 34 annotated as A) connected to an input node (e.g. top busbar 21); and a plurality of output fingers (top Annotated Fig. 5 below, strip elements 34 annotated as B) connected to an output node (e.g. bottom busbar 21), wherein at least one output finger is connected to the input node, and/or at least one input finger is connected to the output node (top Annotated Fig. 5 below; A leftmost finger annotated as A and a leftmost finger annotated as B are electrically connected to the bottom busbar 21 via finger annotated as C.);
as per claim 3, wherein an outermost perimeter of a layout of the interdigitated filter has a polygonal non-rectangular shape (bottom Annotated Fig. 5 below; As shown, an outermost perimeter of the fingers themselves have a non-rectangular shape as the line drawn traces gaps between the fingers.);
as per claim 4, wherein the polygonal non-rectangular shape has at least a bulging in a middle or on a side of the layout of the interdigitated filter (bottom Annotated Fig. 5 below; The shape extends outward or “bulges” towards a top side of the non-rectangular shape drawn below.)
as per claim 5, wherein the plurality of input fingers and the plurality of output fingers are made from a first metal layer (Col. 1 lines 7-9; The strips are metallized strips connected to busbars, thus are made from “a first metal layer”.);
as per claim 6, wherein the at least one output finger and the at least one input finger are respectively a bottom output finger and a bottom input finger (top Annotated Fig. 5 below; When viewing the filter in a direction annotated as D, the leftmost fingers annotated as A and B are respectively bottom input and output fingers.); and
as per claim 15, wherein a finger of the plurality of input fingers or the plurality of output fingers has a length different from lengths of other fingers of the plurality of input fingers and the plurality of output fingers (top Annotated Fig. 5 below; The leftmost finger annotated as A has a length different than the middle finger annotated as B. The leftmost finger annotated as B has a length different than the middle finger annotated as A.).

    PNG
    media_image1.png
    341
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    597
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruile et al. US Patent 5,621,364 in view of Tanaka US 2006/0255884.
As per claims 7-9, Ruile et al. discloses the RF interdigitated filter of claim 2, but does not disclose as per claims 7 and 9, wherein a spacing of each pair of adjacent input and output fingers is different from a spacing of any one of other pairs of adjacent input and output fingers; and as per claim 8, wherein all pairs of adjacent input and output fingers have a same spacing.
However Tanaka exemplarily discloses in Fig. 1 a filter 1 comprising fingers 31a and 31b that are adjacent to one another, where the pitch or distance there-between is conventionally the same, but can be made different between adjacent fingers therein (Paragraph 30 of Tanaka). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have made the distance between adjacent fingers within Ruile et al. to have been the same or different from one another, as being an obvious design consideration based on the exemplary teachings of Tanaka. As an obvious consequence of the modification, the combination would have necessarily included: as per claims 7 and 9, wherein a spacing of each pair of adjacent input and output fingers is different from a spacing of any one of other pairs of adjacent input and output fingers; and as per claim 8, wherein all pairs of adjacent input and output fingers have a same spacing.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruile et al. US Patent 5,621,364 in view of Takahashi et al. US 2008/0238576.
As per claim 10, Ruile et al. discloses the RF interdigitated filter of claim 2, but does not disclose wherein proceeding from an end or two ends of the RF interdigitated filter to a middle of the RF interdigitated filter, spacings of consecutive pairs of adjacent input and output fingers follow a non-increasing or a non-decreasing function.
Takahashi et al. exemplarily discloses in Fig. 1 a filter comprising electrode fingers therein, where a pitch or spacing there-between is gradually decreased from the outside toward the inside (Paragraph 24 of Takahashi et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed a spacing between the fingers of Ruile et al. to have been gradually decreasing from the outside towards the inside as being an obvious design consideration based on the exemplary teachings of Takahashi et al. As an obvious consequence of the modification, the combination would have necessarily included: wherein proceeding from an end or two ends of the RF interdigitated filter to a middle of the RF interdigitated filter, spacings of consecutive pairs of adjacent input and output fingers follow a non-increasing or a non-decreasing function.
12.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruile et al. US Patent 5,621,364 and Inoue et al. US 2009/0273408, both taken in combination.
As per claims 11-14, Ruile et al. discloses the RF interdigitated filter of claim 2, but does not disclose as per claim 11, an RF circuit comprising two or more of the RF interdigitated filters of claim 2 implemented in a multi-resonator filter structure with a ladder configuration of resonators; as per claim 12, being part of an RF circuit with other passive components; as per claim 13, implemented as part of a band pass filter; and as per claim 14, implemented in a balanced configuration.
However, Inoue et al. exemplarily discloses in Fig. 3 a filter duplexer including a balanced configuration comprising two filters 61 and 62 which include a ladder structure of surface acoustic wave resonators. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have utilized the surface wave acoustic resonator of Ruile et al. within a ladder structure of a filter in a duplexer of Inoue et al. as being an obvious well-known intended use of utilizing surface wave acoustic resonators.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 11, an RF circuit (e.g. duplexer) comprising two or more of the RF interdigitated filters of claim 2 implemented in a multi-resonator filter structure with a ladder configuration of resonators (In the resultant circuit, the surface wave acoustic resonator of Ruile et al. is implemented within a ladder structure in filters 61 and 62 of Inoue et al.); as per claim 12, being part of an RF circuit with other passive components (Fig. 3 of Inoue et al., capacitors C); as per claim 13, implemented as part of a band pass filter (The duplexer of Inoue et al. is inherently a band pass filter as well-known in the art.); and as per claim 14, implemented in a balanced configuration.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843